Citation Nr: 9910585	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right knee injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals, 
injury to left shoulder, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain with mild spondylolisthesis of the lumbar spine, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
scar, right lower leg.

5.  Entitlement to a total rating for compensation based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to 
October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO confirmed the 
10 percent evaluation for residuals of injury to left 
shoulder, confirmed the 10 percent evaluation for lumbosacral 
strain with mild spondylolisthesis of the lumbar spine, 
continued the 10 percent evaluation for residuals of right 
knee injury, and continued the noncompensable evaluation for 
scar of the right lower leg.  The RO denied a total rating 
for compensation based on individual unemployability.  In a 
November 1996 rating decision, the RO granted a 30 percent 
evaluation for residuals of right knee injury.

The appellant testified at a Board hearing in July 1998.  At 
that time, he submitted a request for service connection for 
upper back, right and left hips, left knee, and residuals of 
a head injury.  The request is referred to the RO for 
appropriate action because such has not been the subject of a 
rating decision, a notice of disagreement, a statement of the 
case, or a substantive appeal and absent such, the Board does 
not have jurisdiction over these issues.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
these issues.  38 C.F.R. § 19.13 (1998).  Furthermore, 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the Board.  Subsection (a) of section 
7105 establishes the basic framework for the appellate 
process, as follows: "[a]ppellate review will be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section . . . ."  38 U.S.C.A. § 7105(a); 
see also Bernard v. Brown, 4 Vet. App. 384 (1994).  The steps 
required for the Board to have jurisdiction over this claim 
has not been satisfied.  More recently, when another part of 
VA argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction must be considered.  Specifically, the 
Court would not remand a matter over which it had no 
jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
Court has also held that referral of a claim from the Board 
to the RO is appropriate when the Board does not have 
jurisdiction over such claim.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  If adjudication is appropriate, the 
veteran is to be notified of any decision by separate letter 
that provides appellate rights.  The issues are not before 
the Board for consideration.


REMAND

The appellant underwent VA examinations in May 1997.  One VA 
examiner stated that the appellant had no instability in his 
right knee, no joint line pain, and no patellar articular 
surface tenderness.  The VA examiner stated that the 
appellant's range of motion of the right knee was 0 degrees 
to 135 degrees.  The VA examiner stated that the appellant 
was able to heel and toe rise and was able to squat well.  
Examination of the back revealed 85 degrees of flexion and 
20 degrees of extension.  However, the other VA examiner 
stated that the appellant had marked instability in the right 
knee with marked varus deformity.  His range of motion in the 
right knee was 90 degrees flexion.  Where extension was to be 
reported, the information was left blank.  The appellant was 
not able to heel or toe rise because of his knee and hip 
problems.  As to his back, he had 30 degrees of flexion and 
0 degrees extension.  The discussions of pain on motion are 
minimal.  The report regarding the shoulder does not include 
all necessary movement and includes a statement that rotation 
is increased by 50 percent.  If correct, the RO should 
consider the provisions relating to more motion than normal.

The examination reports are remarkably inconsistent with each 
other.  Neither examination report corresponds with VA 
regulations or the guidance of the Court.

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the Court held 
that the rule against pyramiding of benefits (38 C.F.R. 
§ 4.14 (1997)) "does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use including flare-ups."  See also Schafrath v. Derwinski, 
1 Vet. App. 589, 592-93 (1991).  In addition, the Court 
stated that 38 C.F.R. §§ 4.40, 4.45 apply to evaluating 
injuries of the joints and that an examination should 
consider both whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time and also "the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, 8 Vet. App. 
at 207.

On remand, the appellant's service-connected residuals of 
right knee injury; residuals, injury to left shoulder; and 
lumbosacral strain with mild spondylolisthesis of the lumbar 
spine should be examined to assess the degree of limitation 
of function due to pain, weakened movement, excess 
fatigability, more motion than normal, and incoordination.  
See 38 C.F.R. §§ 4.40, 4.45 (1998).

Additionally, none of the medical records address the 
appellant's scar on his right lower leg.  When the appellant 
undergoes an examination, examination of his scar must be 
conducted.

Further, one of the VA examiners who examined the appellant 
in May 1997 stated, "It is my opinion that this patient is 
100[ percent] disabled for employability."  However, it must 
be noted that the VA examiner included medical findings of 
the appellant's right and left hips, his left knee, and his 
right shoulder; disabilities for which the appellant is not 
service connected (although he has filed claims for service 
connection for such disabilities).  The Board finds that it 
is impossible to determine if the VA examiner's opinion that 
the appellant is unemployable is based upon service-connected 
disabilities only.

In a July 1993 letter, Dr. Robert C. Cava noted that the 
appellant reported worsening of pain in his right knee 
following Hurricane Andrew.  Also, when he underwent an 
examination in July 1993 by Dr. Jeffrey C. Rubin, he stated 
that the appellant reported that the symptoms the appellant 
was experiencing started when a house fell on him during 
Hurricane Andrew injuring his right knee and lower back.  The 
appellant testified at the July 1998 Board hearing that Dr. 
Cava was his primary physician.  He also testified that he 
was not injured during Hurricane Andrew and rather was 
injured only in service.  The Board will request all of Dr. 
Cava's medical records regarding the appellant.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain all the medical 
records from Dr. Robert C. Cava that 
pertain to the appellant and associate 
them with the claims file.

2.  Once the above action is completed, 
the RO should schedule the appellant for 
a VA examination to determine the 
severity of the appellant's service-
connected residuals of right knee injury; 
residuals, injury to left shoulder; and 
lumbosacral strain with spondylolisthesis 
of the lumbar spine.  The scar on the 
right lower leg should be evaluated.  The 
examiner must be provided with the 
appellant's claims folder.  

As to the service-connected residuals of 
right knee injury, the examination report 
should include specific measurements of 
motions in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the right knee in degrees.  At 
what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the knee.  Please also report passive 
range of motion in degrees.  At what 
ranges of motion does pain limit 
function?  Grade the strength of the 
right knee.  Is there weakness?  State 
yes or no and set forth your findings.  
Is there excess fatigability?  State yes 
or no and set forth your findings.  Is 
there incoordination?  State yes or no 
and set forth your findings.

As to the residuals, injury to left 
shoulder, the examination report should 
include specific measurements of factors 
in degrees.  If no limitation of motion 
due to pain, weakened movement, excess 
fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the left shoulder in degrees.  
At what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the shoulder.  Please also report 
passive range of motion in degrees.  At 
what ranges of motion does pain limit 
function?  Is there any neurologic 
deficit?  State yes or no and set forth 
your findings.  Grade the strength of the 
left shoulder.  Is there weakness?  State 
yes or no and set forth your findings.  
Is there excess fatigability?  State yes 
or no and set forth your findings.  Is 
there incoordination?  State yes or no 
and set forth your findings.

As to the lumbosacral strain with 
spondylolisthesis of the lumbar spine, 
the examination report should include 
specific measurements of factors in 
degrees.  If no limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the lumbar spine in degrees.  
At what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the lumbar spine.  Please also report 
passive range of motion in degrees.  At 
what ranges of motion does pain limit 
function?  Is there any neurologic 
deficit?  State yes or no and set forth 
your findings.  Grade the strength of the 
lumbar spine.  Is there weakness?  State 
yes or no and set forth your findings.  
Is there excess fatigability?  State yes 
or no and set forth your findings.  Is 
there incoordination?  State yes or no 
and set forth your findings.

Additionally, the examination report 
should also specifically include a report 
of findings of whether the appellant has 
muscle spasm on extreme forward bending.  
Does he have loss of lateral spine 
motion, unilateral, in a standing 
position?  Does he have severe 
lumbosacral strain with listing of whole 
spine to opposite side?  Does he have 
positive Goldthwaite's sign?  Does he 
have marked limitation of forward bending 
in standing position?  Does he have loss 
of lateral motion with osteoarthritic 
changes or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion?  

As to the scar on the appellant's right 
lower leg, the examiner should state 
whether the scar is tender AND painful on 
objective demonstration.  Is the scar 
poorly nourished with repeated 
ulceration?  

The examiner should answer each of the 
above questions in detail and should 
state upon what evidence he/she bases the 
opinions.  If a finding is normal, that 
fact must be affirmatively noted in the 
report.

The examiner is requested to state an 
opinion as to whether the appellant's 
service-connected disabilities of 
residuals of right knee injury; 
residuals, injury to left shoulder; 
lumbosacral strain with mild 
spondylolisthesis of the lumbar spine; 
and scar, right lower leg prevent him 
from securing or following substantially 
gainful occupation.  The examiner should 
report his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

4.  The RO is requested to obtain 
examination reports that are full and 
complete.  If the reports are inadequate, 
the reports shall be returned for 
completion.

5.  The RO shall review the GC opinion 
that provides for separate ratings based 
on instability versus limitation of 
motion.

6.  If the RO determines that the 
service-connected disabilities render the 
veteran not unemployable, there should be 
a complete explanation of why the case 
should not be referred for extraschedular 
consideration.

7.  If there are outstanding Social 
Security records, those records are to be 
obtained. 

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


